Citation Nr: 0704803	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  02-15 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel  


INTRODUCTION

The veteran served on active duty from November 1946 to April 
1948 and from August 1950 to August 1953.  He died in 
November 1991.  The appellant is his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In this decision, the RO denied the 
appellant's claim for entitlement to service connection for 
the cause of the veteran's death, as well as claims for DIC 
benefits under 38 U.S.C.A. § 1318 and for dependents' 
educational assistance.  

The RO previously denied a claim of entitlement to service 
connection for the cause of the veteran's death in January 
1992.  The appellant was notified of that determination in 
January 1992, but she did not initiate an appeal by filing a 
timely notice of disagreement and that decision is final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Despite the finality of the January 1992 decision, the 
appellant's current claim for compensation benefits for the 
cause of the veteran's death will be reviewed on a de novo 
basis without regard to finality and the requirement to 
submit new and material evidence to reopen the claim.  
Finality need not be discussed as there was a change in the 
law during the pendency of the appeal.  This change in the 
law will be discussed in detail in the Analysis.  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that in 
claims where an intervening change in the law or regulation 
created a new basis of entitlement to a benefit, de novo 
adjudication of the claim is warranted.  Spencer v. Brown, 4 
Vet. App. 283 (1993).

In September 2004 and January 2005, the Board requested that 
independent medical experts (IMEs) provide a medical opinion 
on an unresolved and complex medical matter in the case.  In 
January 2005 and August 2005, respectively, the Board 
received the requested IME opinions.  The appellant and her 
representative were notified of the medical opinions and 
afforded a period of 60 days from the date of the forwarding 
letters to submit additional evidence and argument.  See 
38 C.F.R. § 20.903 (2005); see also Thurber v. Brown, 5 Vet. 
App. 119 (1993).

In February 2007, the Board granted the appellant's motion to 
advance the appeal on the docket for good cause shown under 
the provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  The veteran was a prisoner of war (POW) for less than 30 
days.

2.  The veteran died in November 1991; his death certificate 
lists the immediate cause of death as acute pulmonary edema 
due to (or as a consequence of) complete heart block due to 
(or as a consequence of) acute myocardial infarction. 

3.  At the time of the veteran's death, service connection 
was in effect for post traumatic stress disorder (PTSD), 
rated 50 percent disabling.  

4.  Regulations effective October 2004 provide that service 
connection may be presumptively granted under 38 C.F.R. § 
3.309(c), for atherosclerotic disease or hypertensive 
vascular disease, including hypertensive heart disease, and 
their complications (including myocardial infarction). 

5.  Disability that can be presumed to have been incurred in 
service either caused or contributed substantially or 
materially to the cause of the veteran's death.

6.  There is no longer a question or controversy regarding 
the appellant's claim for DIC benefits under the provisions 
of 38 U.S.C.A. § 1318.


CONCLUSIONS OF LAW

1.  The veteran's death was due to disability that may be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1110, 1112, 1310 (West 2002); 69 Fed Reg 60083-60090; 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2006).

2.  The appellant's claim for Dependency and Indemnity 
Compensation under the provisions of 38 U.S.C.A. § 1318 is 
moot.  38 U.S.C.A. §§ 511, 7104, 7105 (West 2002); 38 C.F.R. 
§ 20.101 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103(A), 5107 (West 
2002) and implementing regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2006).  The Board also 
acknowledges that various judicial decisions have addressed 
the notice and assistance requirement of VCAA.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  However, the Board need 
not consider the question of VCAA compliance since there is 
no detriment to the veteran as a result of any VCAA 
deficiencies in view of the fact that the full benefit sought 
by the appellant is being granted by this decision of the 
Board.  The RO will have the opportunity to address the 
issues of the appropriate effective date of the award at the 
time it implements the Board's decision.  See Dingess, supra.  
At this time, any defect is harmless error.   

II.  Facts

The veteran's service personnel record (DD Form 214) shows 
that he served in Korea and was awarded the combat 
infantryman badge.  His DD Form 214 does not show that he had 
POW status.  However, there is a February 1951 service record 
(Letter Order No. 2-696-C (Air)) containing the subject 
"Recovered United Nations Prisoners of War" which lists the 
veteran's name.  

Service separation examination reports related to the 
veteran's first period of service in April 1948, and his 
second period of service in August 1953, show normal clinical 
cardiovascular evaluations.  His blood pressure reading in 
April 1948 was 102 (systolic) over 60 (diastolic) and in 
August 1953 the reading was 120/80.  His remaining service 
medical records are unavailable for review and are presumed 
destroyed in a fire at the National Personnel Records Center 
in St. Louis, Missouri, in 1973.

In July 1973, the veteran underwent a VA examination for 
pension determination purposes.  He was diagnosed as having 
"heart condition - not found."  

During a VA examination in December 1974, the veteran 
complained of breathing difficulty, especially after hard 
work or walking up inclines.  An electrocardiogram (EKG) was 
performed revealing no definite evidence of myocardial 
damage.  The veteran was diagnosed as having dypsnea of 
unknown origin.  

In September 1975, the veteran was admitted to a VA hospital 
for evaluation of right sided focal seizures.  He reported 
experiencing 10 to 12 of these episodes beginning 
approximately 7 years earlier.  He reported a history of 
chest pain beginning several years earlier exacerbated by 
exertion and anxiety and tension not related to eating or 
cold weather.  It is noted that the veteran had no history of 
myocardial infarction or any abnormalities found on EKG.  He 
did have a noted history of moderate restrictive pulmonary 
lung disease confirmed by pulmonary function testing.  He was 
nonsmoker.  While hospitalized, the veteran reported several 
stressors related to his service during the Korean War.  He 
was diagnosed as having hysterical seizures.  

In February 1984, the veteran underwent a VA psychological 
consultation where he reported being held as a prisoner of 
war in Korea for 13 days.  

Results of an EKG performed in June 1984 revealed axis within 
normal limits.  An impression was given of "no change since 
'October 1984'."

A medical examination certificate dated in December 1985 
states that the veteran had a history of chest pain for the 
past year.  The pain was noted to be post exert ional.  The 
veteran was diagnosed as having angina pectoris.  A follow up 
record dated in January 1986 shows that the veteran had been 
placed on nitrobid (2.5mg) for his chest pain which was 
partially effective.

In September 1987, the veteran completed a POW questionnaire 
asserting that he had a heart condition.  He also reported 
that the approximate date of capture was in October 1950 and 
the length of his captivity was half of a month (13 days).

Diagnoses of diabetes and valvular heart disease are noted on 
an October 1988 VA outpatient record.  On December a 1988 VA 
progress note, the veteran's diagnoses included diabetes 
mellitus, atherosclerotic heart disease, and hyperlipidemia.  

On file are VA POW group therapy records showing the 
veteran's regular attendance during the 1980s.  

A VA consultation report dated in February 1990 reflects 
diagnoses of PTSD and coronary artery disease.  

In June 1990, a VA psychiatrist said that the veteran had 
exhibited severe PTSD symptoms for many years and he remarked 
that there were reports from several physicians, 
psychiatrists and psychologists that supported these findings 
as far back as 1975.  He enclosed VA medical records dated 
from 1975, and included outpatient progress notes from 
October 1981 to May 1990.  

In a July 1990 rating decision, the RO granted service 
connection for PTSD and assigned the veteran a 50 percent 
rating effective in October 1989.  

On file a VA outpatient psychiatric progress notes dated in 
1991 reflecting diagnoses of PTSD.  

Terminal hospital records dated from a VA medical facility 
show that the veteran was taken to the emergency room by his 
wife on the date of his demise which was on November [redacted], 1991.  
The veteran presented with a history of chest pain for the 
past five days and his wife reported that he had collapsed in 
her arms that evening after taking three Nitroglycerines at 
home without relief.  Physical examination at the time of 
admission showed that the veteran was dyspneic and he had 
bradycardia.  Pulse was 52 per minute, respirations 16 per 
minute and blood pressure was 92/62.  He felt cold, clammy 
and pale.  EKG revealed complete heart block with 
bradycardia.  The veteran was immediately transferred to the 
Intensive Care Unit, but began to deteriorate.  His blood 
pressure decreased to 48 systolic and attempts at 
cardiopulmonary resuscitation failed.  

In November 1991, the RO received a death certificate showing 
that the veteran died on November [redacted], 1991, at the age of 61.  
The immediate cause of death was listed as acute pulmonary 
edema due to (or as a consequence of) complete heart block 
due to (or as a consequence of) acute myocardial infarction.  
The certificate states that the veteran died in a hospital 
and his case was not referred to a medical examiner.  Also at 
this time the RO received an Application For Burial Benefits 
from the appellant.  The RO construed this as an informal 
claim for service connection for the cause of the veteran's 
death.

In January 1992, the RO denied the appellant's claim for 
entitlement to service connection for the cause of the 
veteran's death.  The appellant was given notice of the 
decision that same month.

In February 2001, the appellant filed a new claim for VA 
death benefits.  

In an October 2001 rating decision, the RO denied the 
appellant's claim for entitlement to service connection for 
the cause of the veteran's death.  The RO also denied DIC 
benefits under the provisions of 38 U.S.C.A. § 1318 and 
eligibility for dependents' educational assistance.  

In the notice of disagreement dated in January 2002, the 
appellant's representative stated that the appellant 
disagreed with the RO's decision regarding entitlement to 
service connection for cause of death and DIC benefits under 
38 U.S.C.A. § 1318.  He related the appellant's request that 
a VA medical opinion be obtained that addressed a possible 
nexus between the veteran's service-connected PTSD and the 
cause of his death.  

The appellant asserted in the October 2002 substantive appeal 
that the veteran's service-connected PTSD caused "extreme 
stress" and was directly related to the primary cause of his 
death.  She enclosed two medical articles she downloaded from 
the internet providing some evidence linking PTSD and stress 
to poor physical health, including cardiovascular disorders 
and morbidity.

In March 2003, VA attempted to obtain an expert VA medical 
opinion regarding a possible nexus between the veteran's 
service-connected PTSD and the cause of his death.  The 
examiner stated that he had reviewed the veteran's claims 
file medical records, including some articles provided by the 
appellant.  He referenced a particular heart textbook stating 
that per this book, "HPA axis" contributed to the 
development of cardiovascular disease and cardiac-related 
morality and that alterations to "HP axis activity" have 
been documented repeatedly in PTSD.  However, the examiner 
went on to state that whether patients with PTSD experience 
an increased relative risk of cardiovascular disease was not 
known and that, as such, he was unable to given an opinion as 
to whether the veteran's psychiatric illness played a part in 
his heart disease and death.  He did note that there were 
other identified medical conditions that could have 
contributed to the veteran's heart disease including 
hypertension, Diabetes Mellitus, hypercholesterolemia and 
obesity.  

In September 2004, the Board referred the case out for an IME 
Opinion.  The IME examiner was a cardiology consultant and 
also served in the military.  He concluded, after an 
extensive review of the veteran's claims file, that the 
veteran's service-connected PTSD had "no relationship" to 
his heart disease and was more a reflection of his 
personality type than PTSD.  He summarized by stating that he 
did not think that the veteran's PTSD was directly related to 
the veteran's cardiac events.

In August 2005, the Board referred the case out for a second 
IME Opinion.  This IME examiner was the head of cardiology at 
a university medical center.  He accurately related the 
veteran's pertinent medical history in his November 2006 
report, to include his notation that outpatient medical 
records going back at least three years prior to the 
veteran's death showed documented medical diagnosis of 
coronary artery disease with angina pectoris, non-insulin 
dependent diabetes mellitus, hyperlipidemia and obesity.  He 
stated that there was "some literature" that suggested that 
veterans who suffer from PTSD have a higher incidence of 
medical problems including cardiac disease.  He noted that 
the most specific study involved 4,000 Vietnam War veteran's 
and that findings revealed that those with PTSD were more 
likely to have abnormal electrocardiograms, although there 
was no data to show any difference in cardiac output such as 
myocardial infarction or cardiac death.  He went on to state 
that there was "substantial data" over several decades that 
shows a strong relationship between other risk factors the 
veteran had, namely angina pectoris, non-insulin dependent 
diabetes mellitus, and hyperlipidemia, and cardiovascular 
mortality.  

The examiner concluded by stating that although it was 
possible that PTSD contributed to the veteran developing 
coronary artery disease and his subsequent myocardial 
infarction, he believed it "more likely" that the veteran's 
underlying medical conditions listed above caused these 
events.  Put another way, he opined that "it is highly 
likely that [the veteran's] fatal myocardial infarction was 
caused by chronic coronary artery disease caused by a 
combination of genetic factors, diabetes mellitus, and 
hyperlipidemia."  He said the exact degree to which PTSD 
contributed to this process can only be speculated, but it 
was "probably not a substantial contributing factor."  He 
concluded by stating there was no evidence in the medical 
record that PTSD was the proximate cause of myocardial 
infarction.

III.  Analysis

1.  Cause of Death

Pertinent Criteria

In a claim of service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.312 
(2006).  In short, evidence must be presented showing that a 
service-connected disability is either the principal or 
contributory cause of death. § 3.312.  A service-connected 
disability is the principal cause of death when that 
disability, "singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto." § 3.312.  A contributory 
cause of death must be causally connected to death and must 
be "contributed substantially or materially" to death, 
"combined to cause death," or "aided or lent assistance to 
the production of death."  Id.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  For 
certain chronic diseases, including cardiovascular diseases, 
service connection is presumed if the disease was shown to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for a disability which 
is proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

The Board notes that since the January 1992 rating decision 
and during the course of the appeal, the presumptive 
provisions for service connection for a veteran who was a 
former POW were revised to include atherosclerotic heart 
disease or hypertensive vascular disease effective October 7, 
2004.

Specifically, 38 C.F.R. § 3.309 relating to presumptive 
diseases concerning POWs was amended as follows:

Diseases specific as to former prisoners of war.

(1)  If a veteran is a former prisoner of war, the following 
diseases shall be service-connected if manifested to a degree 
of disability of 10 percent or more at any time after 
discharge or release from active military, naval, or air 
service even though there is no record of such disease during 
service, provided the rebuttable presumptions of 3.307 are 
also satisfied: psychosis;  any of the anxiety states; 
dysthymic disorder (or depressive neurosis); organic 
residuals of frostbite, if it is determined that the veteran 
was interned in climatic conditions consistent with the 
incurrence of frostbite; post-traumatic osteoarthritis; 
atherosclerotic heart disease or hypertensive vascular 
disease (including hypertensive heart disease) and their 
complications (including myocardial infarction, congestive 
heart failure, arrhythmia); stroke and its complications.

(2) If the veteran; (i) Is a former prisoner of war and: (ii) 
Was interned or detained for not less than 30 days, the 
following diseases shall be service-connected if manifested 
to a degree of 10 percent or more at any time after discharge 
or release from active military, naval, or air service even 
though there is no record of such disease during service, 
provided the rebuttable presumption provisions of Sec. 3.307 
are also satisfied: avitaminosis; beriberi (including 
beriberi heart disease); chronic dysentery; helminthiasis; 
malnutrition (including optic atrophy associated with 
malnutrition); pellagra; any other nutritional deficiency; 
irritable bowel syndrome; peptic ulcer disease; peripheral 
neuropathy except where related directly to infectious 
causes; cirrhosis of the liver.

69 Fed. Reg. 60083-60090 (October 7, 2004) (codified at 38 
C.F.R. § 3.309(c)).

The term former prisoner of war means a person who, while 
serving in the active military, naval or air service, was 
forcibly detained or interned in the line of duty by an enemy 
or foreign government, the agents of either, or a hostile 
force.  The VA shall accept the findings of the appropriate 
service department that a person was a POW during a period of 
war unless a reasonable basis exists for questioning it.  
38 U.S.C.A. § 101(32); 38 C.F.R. § 3.1(y).

For entitlement to compensation, VA may accept evidence of 
service submitted by a claimant, such as a DD 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
the appropriate service department if the evidence meets the 
following conditions: (1) the evidence is a document issued 
by the service department, (2) the document contains needed 
information as to length, time, and character of service; and 
(3) in the opinion of the VA the document is genuine and the 
information contained in it is accurate.  38 C.F.R. § 
3.203(a) (2006).

Discussion

In the instant case, the evidence does not conclusively show 
that the veteran was a former POW.  This is in light of the 
fact that the veteran's DD Form 214 does not note that he was 
a former POW, and the National Personnel Records Center 
(NPRC) has not been able to verify such status.  Rather, the 
NPRC informed the RO in June 1982 that there was "no record 
of POW dates located."  However, the NPRC also noted that 
the veteran's service medical records are presumed destroyed 
in a fire at the NPRC in St. Louis in 1973.  Moreover, there 
is on file a February 1951 service record, Letter Orders No. 
2-696-c (Air), which lists the veteran's name as a 
"Recovered United Nations Prisoners of War".  There is also 
the veteran's sworn hearing testimony and various statements 
in the record wherein he asserted that he had been held as a 
prisoner of war in Korea in 1950 for 13 days.  Additionally, 
the record shows that the veteran served in combat and was 
awarded the combat infantryman badge.  It is in light of this 
evidence that the veteran has been recognized by both the RO 
and Board (in prior unrelated appeals during the veteran's 
lifetime) as having been a POW for less than 30 days.  The 
Board presently finds no reason to dispute this finding and 
finds that the veteran was held as a prisoner of war in Korea 
in 1950 for less than 30 days. 

At the time of the veteran's death in November 1991, service 
connection was in effect for PTSD, rated 50 percent 
disabling.  The veteran's death certificate lists the 
immediate cause of death as acute pulmonary edema due to (or 
as a consequence of) complete heart block due to (or as a 
consequence of) acute myocardial infarction. 

The veteran's heart problems are not noted on his separation 
examination reports dated in April 1948 and August 1953 and, 
in fact, are not shown until many years after service, most 
notably in the 1980s.  In this regard, there is a VA medical 
examination certificate dated in December 1985 showing that 
the veteran had a history of chest pain for the past year and 
a diagnosis of angina pectoris.  VA records a couple of years 
later, in October 1988, reflect diagnoses of diabetes and 
valvular heart disease.  Records in December 1988 contain 
diagnoses of diabetes mellitus, atherosclerotic heart 
disease, and hyperlipidemia.  This history is consistent with 
the November 2006 IME examiner's finding that outpatient 
records going back at least three years prior to the 
veteran's death contain documented medical diagnoses of 
coronary artery disease with angina pectoris, non-insulin 
dependent diabetes mellitus, hyperlipidemia and obesity.  

The focus of this appeal to date has been based on the 
appellant's assertion that the veteran's service-connected 
PTSD contributed to his fatal heart disease.  In support of 
this assertion, the appellant submitted medical articles that 
she downloaded from the internet that suggest a link between 
stress and PTSD and cardiovascular disease.  Additional 
evidence related to this theory of entitlement includes two 
IME opinions, dated in January 2005 and November 2006, that 
negate a relationship between the veteran's service-connected 
PTSD and fatal heart condition.  

However, the November 2006 IME examiner also opined that the 
veteran's myocardial infarction was caused by chronic 
coronary artery disease which was caused by a combination of 
genetic factors, namely diabetes mellitus and hyperlipidemia.  

Given the medical link between the veteran's fatal myocardial 
infarction and cardiovascular disease, along with the current 
regulations pertaining to presumptive heart diseases for 
former POWs (which make no reference to the period of time a 
prisoner must be interned or detained as it relates to the 
various heart diseases listed), service connection for the 
cause of the veteran's death is warranted on a presumptive 
basis.  38 C.F.R. §§ 3.309(c), 3.312.  That is, the veteran's 
heart disease and complications of his fatal myocardial 
infarction are presumed service-connected and were manifested 
to a degree of disability of 10 percent or more after the 
veteran's discharge from service.  Id.  

Accordingly, the appellant's claim for entitlement to service 
connection for the cause of the veteran's death is granted.  

2.  DIC under Section 1318

Dependency and indemnity compensation benefits are also 
payable under certain circumstances if the veteran was in 
receipt of or entitled to receive compensation at the time of 
death for a service-connected disability which had been 
totally disabling for a specified period of time.  38 
U.S.C.A. § 1318 (West 2002).  However, as discussed above, 
the Board has granted service connection for the cause of the 
veteran's death, which is one of the bases for establishing 
entitlement to dependency and indemnity compensation 
benefits.  Therefore, the issue of entitlement to dependency 
and indemnity compensation benefits under 38 U.S.C.A. § 1318 
is moot, and this aspect of the appellant's claim is 
dismissed.




ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.

Entitlement to Dependency and Indemnity Compensation benefits 
under 38 U.S.C.A. § 1318 is dismissed.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


